Citation Nr: 1739231	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-19 548A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and degenerative joint disease (hereinafter "right knee disability") and/or service-connected flat feet.

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a neuropsychiatric disorder, claimed as a hygiene disorder, to include as secondary to service-connected right knee disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had service from June 1985 to April 1988, as well as active duty for training (ACDUTRA) from June 12, 1981, to August 20, 1981.  The Veteran also has additional, unverified Army reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims set forth on the title page of the decision herein, with the exception of entitlement to TDIU, which was initially addressed by the Board in the July 2012 remand.  As the Veteran now resides in Florida, the St. Petersburg RO has jurisdiction of his appeal. 

The Board previously considered this appeal in July 2012, when it remanded these issues for further evidentiary development.  Following such development, the Board denied the Veteran's appeal in a March 2016 decision.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims.  In September 2016, the Court approved a joint motion for remand filed by both parties to the case, vacated the Board's March 2016 decision and remanded the matter back to the Board.


FINDINGS OF FACT

1.  A low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not due to or aggravated by service-connected disability.

2.  Insomnia did not have its onset in service and is not otherwise related to service or due to or aggravated by service-connected disability.

3.  A neuropsychiatric disorder did not have its onset in service and is not otherwise related to service or due to or aggravated by service-connected disability.

4.  The evidence does not establish that the Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish service connection for insomnia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria to establish service connection for a neuropsychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At some point prior to January 2015, the Veteran's claims file was misplaced and then rebuilt by the RO.  The Board then relied upon the information contained in the rebuilt file when it issued the March 2016 Board decision.  The sole reason for the Joint Motion for Remand approved by the Court in September 2016 was to obtain several documents which had not been included with the rebuilt file, but without which, the authors of the Joint Motion deemed may have caused prejudice to the Veteran.  These documents specifically included the Veteran's September 2007 notice of disagreement, a May 2008 Statement of the Case, a July 2008 Substantive Appeal, and a March 2010 Supplemental Statement of the Case.  No other substantive or procedural problems with the Board's 2016 decision were identified by either party to the case before the Court.

After the Court's September 2016 Order, these four particular documents and approximately 150 others were added to the Veteran's electronic claims file in May 2017.  There is no memorandum or other explanation as to where these documents came from or why they were added in May 2017, but it seems likely that the RO located the original claims file and then had its contents scanned into the Veteran's electronic file.

Therefore, with what appears to be the complete claims file, and specifically including the documents identified in the Joint Motion for Remand, the Board will proceed with a complete de novo review of the Veteran's appeal.

Duties to notify and assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, except for the four documents which the Court has ordered VA to obtain, and which have now been associated with the claims file.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease develops during service, subsequent manifestations of the same chronic disease at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to award service connection.  38 C.F.R. 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a certain chronic disease, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

	Low back

The Veteran contends that that he developed a low back disability as a result of service.  Indeed, his service treatment records from January 1987 indicate that he complained of low back pain over the past month and was diagnosed with mechanical low back pain.  However, the Veteran's separation examinations do not show any spine abnormalities and his Reports of Medical History affirmatively deny recurrent back pain in each instance.  

At the time of the Veteran's August 2006 VA examination, he reported that he injured his lower back while being in a long standing position on road marches during active service, beginning in 1985.  He reported that he sought treatment and was treated with rest.  The VA examiner concluded that there was a negative musculoskeletal lumbar spine examination and thus did not render a diagnosis as to the Veteran's low back.  The examiner did, however, opine that the Veteran had no secondary effects from his service-connected right knee disability, so that there was no proximate causation of any back disability from the service-connected right knee disability.   

The Veteran received another VA examination in August 2007 and was diagnosed with severe osteopenia of the spine.  

At the time of the Veteran's September 2007 Notice of Disagreement (NOD), he asserted that he had a truck accident during training in 1997 and injured his back.  The Veteran's representative, in his January 2011 statement, asserted that the Veteran's current low back disorder was related to the described road marches during active service in 1985.  While the Veteran asserted in his NOD that his back injury was incurred in 1997, his other statements of record, including those made to the VA examiner in August 2006, and his representative's assertions, indicate that the "1997" date he included in his NOD was intended to state "1987."  

On VA examination in July 2015, the Veteran continued to endorse low back pain.  He stated that he was told his back "was twisted" and that it was "due to him walking differently due to his right knee."  He also recalled having intermittent back pain during his military service.  The examiner continued the diagnosis for severe osteopenia, and also noted diagnoses for mild scoliosis, lumbar spondylosis, and thoracic spondylosis.  However, she found that "there are no symptoms associated with [osteopenia]."  She opined, "The condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  She reasoned, "there is no evidence in current medical literature that osteopenia causes any symptoms, therefore not causative of chronic low back pain."  The examiner also opined, "The condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  She reasoned, "There is no documentation in current medical literature that supports chronic knee pain or pes planus as a cause of chronic lumbar spine pain." 

An August 2015 addendum VA medical opinion further explained that the Veteran only has one episode of mechanical lower back pain and that he affirmatively denied back pain on his Report of Medical History.  The examiner opined, "That one incident with no other later complaints in service is unlikely to cause any of the [Veteran's currently] diagnosed conditions." 

The Board considered the Veteran's statements of record that service connection is warranted for his low back disability.  The Veteran is competent to report symptomatology relating to his low back disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  To the extent that the Veteran alleges a positive nexus, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the etiology of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the nexus criteria for this disability.  The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the etiology of his low back disability.

After a full review of the record, the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or to service-connected right knee disability.  No secondary relationship to a service-connected disability is shown.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      Insomnia and a neuropsychiatric disorder

The Veteran also contends that he developed insomnia and a neuropsychiatric disorder as a result of service.  In his September 2007 NOD, the Veteran asserted that his back and knees made it impossible for him to sleep adequately and that such situation affected him mentally and emotionally.  
VA treatment records show that the Veteran has been diagnosed with depressive disorder, not otherwise specified, in June 2006; and anxiety, in September 2007.  During the current appellate period, in September 2007, the Veteran was also diagnosed with insomnia.  

The Veteran received a VA examination for mental disorders in June 2015.  The examiner opined, "The condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner reasoned, "The Veteran meets diagnostic criteria for Unspecified Depressive Disorder.  His sleep complaints are most likely a symptom of his depression which can, in turn, exacerbate his low mood."  The examiner stated, "There is no indication of mood or sleep problems prior to or during active duty service nor do his [service treatment records] reflect any treatment for depression or insomnia.  The Veteran's mental health issues most likely began about 15 years ago in reaction to his post-military incarceration."  The examiner further explained, "While the Veteran does have an intermittent history of treatment for depression/anxiety at the VA since 2001 (per Veteran's report) or 2007 (per VA records), he is not currently receiving any mental health treatment."  The examiner also opined, "The condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  There is no evidence to suggest the Veteran's mood and sleep issues are secondary to his service-connected knee condition."  The examiner then stated, "There is no evidence to suggest the Veteran's mood and sleep issues are aggravated beyond natural progression by his service-connected knee condition."  The examiner noted, "The above opinions were carefully considered and rendered after a thorough review of all available records, supporting documents, facts, and circumstances unique to this case including review of relevant research, clinical evaluation, the Veteran's self-report, available treatment records, military records, and DSM-5 diagnostic criteria."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current claimed conditions and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

After a full review of the record, the weight of the evidence demonstrates that insomnia and a neuropsychiatric disorder did not have their onset in service and are not otherwise related to service or to service-connected disability for the reasons discussed above.  There is no evidence of a psychosis within the first post-service year.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Unemployability

The Veteran contends that he is entitled to a TDIU.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he is only service connected for three disabilities, which combined only total 60 percent, and only one of them is 50 percent.  In this case, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16 (a) are not met.

Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  VA requested employment information from the Veteran in January 2015, but he did not submit his VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The RO did not submit the Veteran's case for extraschedular consideration, despite his 60 percent rating, because he did not submit evidence that clearly and factually shows he is rendered unemployable solely due to his service-connected disabilities.  

The current evidence of record includes VA examination medical opinions from July 2015.  These medical opinions all state that the Veteran would not be prohibited from maintaining substantially gainful employment as a result of his service-connected disabilities.  Additionally, the July 2015 VA knee examiner opined that the "Veteran's disability would less likely than not preclude gainful full-time employment to include sedentary or light work."

The evidence of record reveals that the Veteran has been in and out of jail during the appeal period.  This impacts his employability negatively, although unrelated to his service-connected disabilities.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Continued on next page






ORDER

Service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and degenerative joint disease (hereinafter "right knee disability") and/or service-connected flat feet is denied.

Service connection for insomnia, to include as secondary to service-connected right knee disability is denied.

Service connection for a neuropsychiatric disorder, claimed as a hygiene disorder, to include as secondary to service-connected right knee disability is denied.

A TDIU is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


